

115 HR 2008 IH: Kids First Research Act 2.0
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2008IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mrs. Comstock (for herself, Mr. Harper, and Mr. Rodney Davis of Illinois) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Energy and Commerce, and House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo increase funding for the 10-Year Pediatric Research Initiative Fund by eliminating taxpayer
			 financing of presidential election campaigns.
	
 1.Short titleThis Act may be cited as the Kids First Research Act 2.0. 2.Termination of taxpayer financing of presidential election campaigns (a)Termination of designation of income tax paymentsSection 6096 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
 (d)TerminationThis section shall not apply to taxable years beginning after December 31, 2016.. (b)Termination of fund and account (1)Termination of presidential election campaign fund (A)In generalChapter 95 of subtitle H of such Code is amended by adding at the end the following new section:
						
 9014.TerminationThe provisions of this chapter shall not apply with respect to any presidential election (or any presidential nominating convention) after the date of the enactment of this section, or to any candidate in such an election..
 (B)Transfer of remaining fundsSection 9006 of such Code is amended by adding at the end the following new subsection:  (d)Transfer of funds remaining after terminationThe Secretary shall transfer the amounts in the fund as of the date of the enactment of this subsection to the 10-Year Pediatric Research Initiative Fund described in section 9008(i)(2), to be available as described in such section and to remain so available until expended..
 (2)Termination of accountChapter 96 of subtitle H of such Code is amended by adding at the end the following new section:  9043.TerminationThe provisions of this chapter shall not apply to any candidate with respect to any presidential election after the date of the enactment of this section..
				(c)Clerical amendments
 (1)The table of sections for chapter 95 of subtitle H of such Code is amended by adding at the end the following new item:
					
						
							Sec. 9014. Termination..
 (2)The table of sections for chapter 96 of subtitle H of such Code is amended by adding at the end the following new item:
					
						
							Sec. 9043. Termination..
				3.Coordination of NIH funding for pediatric research
 (a)Sense of CongressThe Congress encourages the Director of the National Institutes of Health to oversee and coordinate research that is conducted or supported by the National Institutes of Health for research on pediatric cancer and other pediatric diseases and conditions, including through the 10-Year Pediatric Research Initiative Fund.
 (b)Avoiding replicateClause (ii) of section 407(b)(7)(B) of the Public Health Service Act (42 U.S.C. 282(b)(7)(B)) is amended by inserting and shall prioritize such pediatric research that does not replicate existing research activities of the National Institutes of Health before ; and.
			